Citation Nr: 9931649	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from May 1943 to February 1946 
and in October and November 1950.

This appeal arises from a December 1996 decision which denied 
the veteran's request to reopen his claim for service 
connection for a bilateral foot disability.

The veteran's claim was previously before the Board in June 
1998 and was remanded at that time for the veteran to be 
scheduled for a hearing before a Member of the Board of 
Veterans' Appeals (Board).  The veteran's case was returned 
to the Board in October 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  In an unappealed rating decision dated in October 1960, 
the veteran's claim for entitlement to service connection for 
a bilateral foot disability was denied.

3.  The evidence received since the October 1960 rating 
decision is either not new or is not relevant or probative to 
the question of whether the veteran has a bilateral foot 
disability which is related to service.


CONCLUSION OF LAW

The evidence received since the October 1960 rating decision 
is not new and material; the October 1960 decision denying 
service connection for a bilateral foot disability is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for a bilateral foot disability be 
reopened.  The veteran's claim for service connection had 
been denied in an October 1960 rating decision in which it 
was concluded that his foot disability preexisted service and 
that there was no substantial difference currently.  The 
evidence pertinent to the issue of service connection for a 
bilateral foot disability, which was of record at the time of 
the decision, included the veteran's service medical records 
and a statement from Charles B. Rust, M.D.

In summary, these records show that on examination of the 
veteran in May 1943 for entry into service, mild pronation of 
the feet was found.  It was noted that he had been rejected 
for service twice previously because of his feet.  During 
service, in June 1943, it was reported that the veteran had 
had pain in his feet for the past five years and the 
following month it was indicated that he needed arch 
supports.  In October 1943 slight bilateral pronation was 
noted and, on examination in January 1946 for separation from 
service, symptomatic pes planus was found.

In October 1950 it was indicated that the veteran's service 
should be limited because of his feet condition.  Dr. Rust, 
in an October 1960 statement, related that he saw the veteran 
that month and the veteran indicated that he was having 
considerable difficulty with  his feet.  On examination, the 
veteran was reported to have a serpentine type of foot, some 
pronation of the posterior foot and a fairly high arch.

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
Department of Veterans Affairs (VA)  must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.

Thus, the Board must perform a three-step analysis when a 
veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. 273, 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  Finally, if the 
claim is well grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

The documents which have been made part of the record since 
the October 1960 rating decision include copies of treatment 
records dated from 1977 to 1985 from David L. Bronson, M.D., 
a June 1985 VA report of examination, and copies of treatment 
records dated from 1948 to 1962 from Mary Fletcher Hospital, 
copies of treatment records dated in 1952 and 1969 from 
Bishop Degoesbriand Hospital, copies of treatment records 
dated from 1983 to 1988 from the Medical Center Hospital of 
Vermont and copies of treatment records dated in 1997 from 
Associates in Orthopedic Surgery as well as transcripts of 
testimony provided by the veteran at hearings on appeal in 
June 1997 and August 1999.

In attempting to reopen his claim, the veteran again avers 
that his bilateral foot disability is the result of his 
service during World War II.  A veteran is entitled to 
compensation for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The documents, one of which was recently submitted by the 
veteran, are new.  Although new, none of the records from Dr. 
Bronson, the Medical Center Hospital of Vermont, Mary 
Fletcher Hospital or Bishop Degoesbriand Hospital are 
relevant as they do not refer to the veteran's bilateral foot 
disability by way of complaints, findings, treatment or 
diagnosis.  The June 1985 VA examination report is also of no 
probative value as it also contains no references to his 
bilateral foot disability by way of complaints, findings, 
treatment or diagnosis.

The copies of treatment records dated in 1997 from Associates 
in Orthopedic Surgery show that when the veteran was seen for 
bilateral foot pain in September 1997, he reported a long 
history of problems with his feet and it was indicated that 
he felt that being in the service made these worse.  An 
assessment of pes cavus, bilateral, with loss of arch on the 
left; bilateral hammer toes, second and third; and bilateral 
bunions was noted.  The record reflects that he was again 
seen in December 1997.  While diagnoses of several bilateral 
foot disabilities were made, the medical examiner did not 
conclude that any were related to service.

Although the hearing transcripts are certainly new, the 
content of much of the veteran's testimony remains the same 
as the arguments presented previously and must be considered 
cumulative.  While he expressed his opinion as to the cause 
of his foot problems when he was treated in September 1997 
and has testified that his bilateral foot disability is the 
result of service, causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

While much of the evidence is new, this evidence is not 
material as neither the VA records nor the private medical 
records indicate that the veteran's current bilateral foot 
disability is related to service by way of incurrence or 
aggravation.  In sum, a comprehensive analysis of the 
evidence submitted since the October 1960 rating decision 
shows that it is either repetitive or fails to objectively 
demonstrate that the veteran has a bilateral foot disability 
which is the result of the service.  Accordingly, the Board 
finds that new and material evidence has not been submitted 
to reopen the veteran's claim for service connection for a 
bilateral foot disability, and the October 1960 rating 
decision denying service connection is final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  In this regard, the 
above discussion informs the veteran of the steps he needs to 
fulfill in order to reopen his claim, and an explanation why 
his current attempt to reopen the claim must fail.



ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a bilateral foot 
disability, the appeal is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

